 1   HEATHER E. WILLIAMS, CA SBN 122664
     Federal Defender
 2   HOPE ALLEY, CA SBN 314109
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, California 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     SHAUN MATTHEW REDDICK
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      Case No. 6:16-mj-00093-JDP
12                     Plaintiff,                   STIPULATION TO EXTEND PROBATION
                                                    AND CONTINUE REVIEW HEARING;
13   vs.                                            ORDER
14   SHAUN MATTHEW REDDICK,
15                    Defendant.
16
17          IT IS HEREBY STIPULATED, by and between the parties, through their respective
18   counsel, Assistant United States Attorney Jeffrey Spivak, counsel for the plaintiff, and Assistant
19   Federal Defender Hope Alley, counsel for Shaun Matthew Reddick, that Mr. Reddick’s term of
20   unsupervised probation be extended to expire on April 2, 2019, pursuant to 18 U.S.C. § 3564(d).
21   The parties further request that the Court continue the review hearing in this matter to February
22   26, 2019.
23          It is anticipated that Mr. Reddick will need to be present at his review hearing as Yosemite
24   Legal Officer Susan St. Vincent is preparing an Affidavit of Probation Violations, however, he
25   will be out of the state until the middle of February. Because his probation ends on February 2, the
26   parties wish to extend probation and reset the review hearing. The parties agree that the fine
27   payment will continue to be due on January 8, 2019.
28          //
 1                                                      Respectfully submitted,
 2                                                      McGREGOR W. SCOTT
                                                        United States Attorney
 3
 4   Date: December 28, 2018                            /s/ Jeffrey Spivak
                                                        JEFFREY SPIVAK
 5                                                      Assistant United States Attorney
                                                        Attorney for Plaintiff
 6
 7                                                      HEATHER E. WILLIAMS
                                                        Federal Defender
 8
 9   Date: December 28, 2018                            /s/ Hope Alley
                                                        HOPE ALLEY
10                                                      Assistant Federal Defender
                                                        Attorney for Defendant
11                                                      SHAUN MATTHEW REDDICK
12
13
14
                                                     ORDER
15
              The court accepts the above stipulation and adopts its terms as the order of this court.
16
     Accordingly, the January 7, 2019 review hearing for Shaun Matthew Reddick, Case No. 6:16-mj-
17
     00093-JDP, is continued to February 26, 2019 at 10:00 a.m. Mr. Reddick’s probation is extended
18
     to April 2, 2019.
19
20
     IT IS SO ORDERED.
21
22
     Dated:      January 3, 2019
23                                                               UNITED STATES MAGISTRATE JUDGE

24
25
26
27

28
     Reddick: Stipulation to Continue and Extend Probation

                                                             2
